AirShares™ EU Carbon Allowances Fund Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Unrealized Gain (Loss) on Market Value of Futures $ 508,874 Unrealized Gain (Loss) on Foreign Currency Translations (300) Interest Income 433 Total Income (Loss) $ 509,007 Expenses Interest Expense $ 3,291 Unitary Management Fee 2,668 Total Expenses 5,959 Net Gain (Loss) $ 503,048 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/01/09 $ 3,302,153 Net Gain (Loss) 503,048 Net Asset Value End of Period $ 3,805,201 Net Asset Value Per Unit (200,000 Units) $ 19.03 To the Shareholders of AirShares™ EU Carbon Allowances Fund : Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended March 31, 2009 is accurate and complete. /s/ David W. Jaffin David W. Jaffin Chief Financial Officer XShares Advisors LLC, Sponsor of AirSharesTM EU Carbon Allowances Fund XShares Advisors LLC 420 Lexington Avenue Suite 2550 New York, New York 10170
